EXHIBIT 10.28

 

[Modus Media International Letterhead]

 

PERSONAL AND CONFIDENTIAL

 

August 5, 2002

 

Mr. Daniel F. Beck

President, Americas

Modus Media International, Inc.

690 Canton Street

Westwood, MA 02090

 

Dear Dan:

 

This letter is to confirm that if Modus Media International, Inc. (“MMI” or
“Company”) terminates your employment without Cause (as defined below), MMI will
make severance payments to you during the twelve (12) months following such
termination in an aggregate amount equal to twelve months’ base salary at the
time of termination. Such severance payments shall be paid to you in equal
biweekly installments during such twelve-month period. If you remain unemployed
following such twelve-month period, you will be entitled to up to an additional
six (6) months of base salary (“Extended Severance Payments”) to be paid in
equal, biweekly installments for so long as you remain unemployed, up to a
maximum aggregate of six months. For ease of further reference, the rights set
forth in this paragraph shall be referred to hereafter as “Severance Benefits.”
Additionally, for up to eighteen months following your termination, the Company
will provide you with dental and group health insurance benefits unless or until
you are or become eligible for such benefits from a new employer.

 

To the extent annual management incentive bonus payments are made in respect of
the year in which your employment is terminated under circumstances which
entitle you to Severance Benefits under this Letter Agreement, you will receive
a pro rata bonus based on the portion of the year that you were an employee.

 

For purposes hereof, “Cause” shall mean (a) any failure by you to take or
refrain from taking any corporate action as specified in written directions of
the Chief Executive Officer, when such failure is not cured within thirty (30)
days after written notice that failure to take or refrain from taking such
action shall constitute “Cause” for purposes hereof; (b) dishonesty, gross
negligence or gross misconduct by you in connection with the performance by you
of your duties for the Company; or (c) your conviction of, or the entry of a
pleading of guilty or non contendere by you to, any crime involving moral
turpitude or any felony.

 

The severance benefits under this Letter Agreement are explicitly conditioned
upon (a) your signing a release of the Company; and (b) your compliance with the
non-disclosure, non-solicitation and non-compete provisions of this Agreement.



--------------------------------------------------------------------------------

Nothing in this Agreement shall alter or affect your continuing obligations of
confidentiality under any non-disclosure agreement which you signed prior to or
during your employment with the Company. In addition to your obligations under
such agreement, you acknowledge and agree that during the term of your
employment you had access to information which is confidential and/or
proprietary to the Company, including but not limited to information of a
business, financial or technical nature and all other information relating to
the business and affairs of the Company. You agree that all such information
shall be and remain at all times the exclusive property of the Company. You
further agree that you will at all times maintain such information in confidence
and shall not disclose such information to anyone else nor shall you use it for
your own benefit or for the benefit of others.

 

In consideration for the Company entering into this agreement, you agree that
during the period of 12 months after your termination of employment (or 18
months in the event you receive Extended Severance Payments), you will not (a)
solicit, encourage or induce, directly or indirectly, any employee of the
Company to leave such person’s employment with the Company or (b) directly or
indirectly, whether as an individual proprietor, partner, stockholder, officer,
employee, consultant or in any other capacity whatsoever (other than as the
holder of not more than one percent of the combined voting power of the
outstanding stock of a public company), engage in the business of marketing, or
selling services that compete with the services marketed or sold by the Company
while you were employed by the Company.

 

You may terminate employment with the Company and it will be deemed a
termination without Cause, entitling you to the severance benefits outlined in
this Letter Agreement, only if you have “Good Reason” to terminate your
employment. You shall have “Good Reason” to terminate if, following a Change in
Control (as that term as defined below), (a) there is a substantial diminution
in your responsibilities or authority; or (b) your primary office is relocated
to an office more than thirty-five (35) miles distant from Westwood,
Massachusetts; or (c) you suffer a reduction in annual base salary from your
hire date or as the same maybe increased from time to time (except for
across-the-board salary reductions similarly affecting all senior executives of
the Company).

 

“Change of Control” means (i) any merger or consolidation which results in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving or acquiring entity or
its parent) less than 40% of the combined voting power of the voting securities
of the Company or such surviving or acquiring entity or its parent outstanding
immediately after such merger or consolidation; (ii) any sale of all or
substantially all of the assets of the Company; or (z) the complete liquidation
of the Company.

 

Any payments due under this Letter Agreement shall be net of any amounts that
MMI is required to withhold under applicable law.

 

The provisions of this Agreement shall be severable, and if any provision of
this Agreement is held to be invalid or unenforceable, it shall be construed to
have the broadest interpretation which would make it valid and enforceable.
Invalidity or unenforceability of one provision shall not affect any other
provision of this Agreement.



--------------------------------------------------------------------------------

You acknowledge that money damages would not be a sufficient remedy if you
breach this Agreement and that the Company shall be entitled, in addition to
such other remedies as may be available, to seek preliminary and permanent
injunctive relief for any such breach including specific performance without
having to prove actual damages or to post a bond.

 

It is understood that this letter represents the entire agreement of the parties
with respect to the severance obligations of MMI in the event of any termination
of your employment with MMI, and you shall have no rights to any other severance
payments under any other agreement, policy or plan of MMI.

 

Very truly yours,

MODUS MEDIA INTERNATIONAL, INC.

/s/ [illegible]

--------------------------------------------------------------------------------

Countersigned:

/s/ Daniel Beck

--------------------------------------------------------------------------------